Citation Nr: 1227729	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  03-34 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to January 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in this case, the Board already adjudicated a claim of entitlement to service connection for an acquired psychiatric disability other than PTSD in June 2009.  As such, only the issue of service connection for PTSD remains for adjudication. 

In July 2011, the Board denied the claim for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 joint motion for partial remand, the parties noted that the applicability of 38 C.F.R. § 3.304(f)(5) appeared to have been raised in the case, but was not addressed by the Board in its July 2011 decision.  The Court, in an April 2012 order, vacated the Board's decision with respect to the issue of service connection for PTSD, and remanded the claim for further proceedings consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD due to having witnessed a race riot in June 1971 on a base in Germany, during which he was grabbed from behind and pulled into a room where people were preparing weapons to use in the fighting outside.  

In the context of analyzing claims for PTSD based on personal assault trauma, "personal trauma" is an event of human design that threatens or inflicts harm.  See M21-1MR, IV. Ii. 1, D.17.a.  

As noted, in the March 2012 joint remand the parties agreed that Veteran's reported stressor may warrant consideration as an in-service personal assault, thereby raising the applicability of 38 C.F.R. § 3.304(f)(5).  The parties cited to a July 2009 opinion by a VA physician who opined that the Veteran's PTSD was the result of having been forced into a racial riot during service.  The parties also found that personal statements submitted by the Veteran supported such a finding, including his written testimony that he had been "grabbed" from behind and "snatched" into a room.  

Upon further review, the Board observes that the Veteran has also indicated that he experienced behavior and personality changes after the alleged stressor event.  During his March 2009 hearing, he testified that after service he drank to forget certain events in service, his marriage disintegrated, and he threatened a work supervisor in 1972.  In an August 2010 written statement, the Veteran reported that following the events on the base in Germany, he experienced memory loss and the loss of his marriage with his first wife.  He explained that after his wife arrived on the base, they had to go to therapy, and the marriage ended in divorce because there was a change in him that she could not live with.  The claims file contains copy of an undated divorce decree between the Veteran and C. A. J.  Additional information also reveals that he and C. A. J. were married in June 1971 and divorced in December 1971.

The Veteran's brother and sister-in-law also have submitted statements in which they attest to having witnessed a noticeable change in the Veteran's personality and behavior after he was discharged from service.  For instance, in an August 2010 statement, the Veteran's brother reported that the Veteran became isolative and angry after he returned from service and never wanted to talk about his Army service except to say that "something bad happened in Germany."  

As noted in the parties' joint remand, the Veteran has not yet been afforded proper notice regarding an in-service personal assault pursuant to 38 C.F.R. § 3.304(f)(5) (2011).  The Board notes that when a Veteran's claim is based, at least in part, on a purported in-service personal assault/trauma, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist him in securing evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  As such, the Board has no discretion and must remand this matter for compliance with the Court's March 2012 order granting the parties' joint motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand). 

The Board further finds that a medical opinion would be helpful.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter informing him of the information and evidence required to substantiate a claim for service connection for PTSD based on personal assault/trauma, in accordance with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5) (2011).  The notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow him the opportunity to furnish this type of evidence and to advise VA of potential sources of such evidence.  All development letters should be associated with the claims folder.

2. After associating any additional pertinent evidence with the claims folder, arrange for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder found to be present.  The claims folder must be made available to and reviewed by the examiner and all necessary tests should be conducted.  The examiner should indicate whether the Veteran meets the criteria for a diagnosis of PTSD, and if so, what stressor supports the diagnosis.  If the examiner finds that the Veteran does not meet the criteria for a diagnosis of PTSD, he or she should specify the criteria for the diagnosis that are not met.  

The examiner is also asked to state whether the evidence of record, and specifically the service treatment records, indicate the presence of any other psychiatric disorder during the Veteran's active service from May 1970 to January 1972.  

The rationale for all opinions should be provided, and if it is not possible to provide an opinion without resort to speculation, the reason why that is so should be explained.  

3. Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his attorney must be furnished with a supplemental statement of the case (SSOC) and given a reasonable period in which to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


